Exhibit 10.7
EXECUTION COPY
THIRD AMENDMENT TO CREDIT AGREEMENT
          THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as
of May 14, 2009, by and among TRICO MARINE SERVICES, INC., a Delaware
corporation (the “Borrower”), TRICO MARINE ASSETS INC., a Delaware corporation
(“Trico Assets”), as a Guarantor, and TRICO MARINE OPERATORS, INC., a Louisiana
corporation (“Trico Operators”), as a Guarantor, the Lenders party hereto (each,
a “Lender” and, collectively, the “Lenders”) and NORDEA BANK FINLAND PLC, NEW
YORK BRANCH, as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent (in such capacity, the “Collateral Agent”). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below.
WITNESSETH:
          WHEREAS, the Borrower, Trico Assets, Trico Operators, the Lenders from
time to time party thereto, and the Administrative Agent are parties to an
Amended and Restated Credit Agreement, dated as of August 29, 2008, and amended
by the First Amendment to Credit Agreement, dated as of March 10, 2009 (as
further amended, modified and/or supplemented to, but not including, the date
hereof, the “Credit Agreement”);
          WHEREAS, subject to the terms and conditions of this Third Amendment,
the parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;
          NOW, THEREFORE, it is agreed:
I. Amendments to Credit Agreement.
          1. The definition of “Credit Documents” appearing in Section 1 of the
Credit Agreement is hereby amended by inserting the text “, the Intercreditor
Agreement” immediately after the text “each Security Document” appearing in said
definition.
          2. The definition of “DeepOcean Indebtedness” appearing in Section 1
of the Credit Agreement is hereby amended by inserting the text “(whether or not
such Subsidiaries continue to be Subsidiaries of DeepOcean after the
consummation of the DeepOcean Acquisition)” immediately after each instance of
the text “its Subsidiaries” appearing twice in said definition.
          3. The definition of “Guarantor” appearing in Section 1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
     “Guarantor” shall mean Trico Assets, Trico Operators, any Domestic
Subsidiary which owns directly or indirectly any interest in said Persons and,
at any time, any other Domestic Subsidiary of the Borrower that is a party to
the Guaranty at such time.

 



--------------------------------------------------------------------------------



 



          4. The definition of “Material Adverse Effect” appearing in Section 1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
     ““Material Adverse Effect” shall mean (i) a material adverse effect (w) on
the rights or remedies of the Lenders, (x) on the ability of the Borrower and
its Subsidiaries taken as a whole to perform its or their obligations to the
Lenders, (y) on the Transaction or (z) on the property, assets, operations,
liabilities or financial condition of the Borrower and its Subsidiaries taken as
a whole, or (ii) a “Material Adverse Effect” as defined in the Second-Lien Notes
Collateral Documents.”
          5. The definition of “Maturity Date” appearing in Section 1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
     “Maturity Date” shall mean July 15, 2010.
          6. The definition of “Senior Notes” appearing in Section 1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
     “Senior Notes” shall mean the 3.00% Senior Convertible Debentures of the
Borrower, due 2027, dated February 7, 2007 (as the same may be amended,
restated, supplemented or otherwise modified from time to time), the Existing
Notes and the Second-Lien Notes.
          6. Section 1 of the Credit Agreement is hereby further amended by
adding the following new definitions in the appropriate alphabetical order:
     “Additional Collateral Vessel” shall have the meaning specified in Section
9.16.
     “Asset Sale” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of its Subsidiaries directly or indirectly
sells, issues, conveys, transfers, exchanges, leases, charters (other than
operating leases and charters entered into in the ordinary course of business
consistent with past practices), assigns or otherwise transfers for value to any
Person (other than (i) with respect to an Asset Sale of Collateral, to the
Borrower or any Guarantor or (ii) with respect to an Asset Sale that does not
involve Collateral, the Borrower or any of its Subsidiaries) any property or
assets (including interests therein), whether now owned or hereafter acquired,
of the Borrower or any of its Subsidiaries; provided, however, that the
following will not be deemed an Asset Sale: (i) the sale of the vessel Northern
Gambler and related assets, (ii) the sale, lease, conveyance, disposition or
other transfer by the Borrower or any of its Subsidiaries of inventory in the
ordinary course of business and (iii) the sale, lease, conveyance, disposition
or other transfer of all or substantially all of the assets of the Borrower
pursuant to Section 10.02(vii); provided, further, that an Event of Loss shall
be deemed an Asset Sale. In addition, if the Borrower receives insurance
proceeds of more than $1 million in respect of any partial loss with respect to
a Mortgaged Vessel (that also constitutes Second-Lien Notes Collateral), then to
the extent that (i) the Borrower has not determined, within six months of such
partial loss, to apply such proceeds (or an equivalent amount of funds) to
repairs or improvements of such Mortgaged Vessel (or any other Mortgaged Vessel
(that also constitutes Second-Lien Notes Collateral)), or

 



--------------------------------------------------------------------------------



 



(ii) such proceeds (or an equivalent amount of funds) have not been applied to
repairs or improvements of such Mortgaged Vessel (or any other Mortgaged Vessel
(that also constitutes Second-Lien Notes Collateral)) prior to the expiration of
one year after the receipt of such proceeds, then in each case such proceeds
that are not so applied shall be deemed to be proceeds of an Event of Loss for
purposes of this definition.
     “Eligible Asset Sale” shall mean the consummation by the Borrower or any
Subsidiary of the Borrower after the Third Amendment Effective Date of any Asset
Sale resulting in gross cash proceeds to the Borrower of greater than $500,000
but less than $5,000,000.
     “Exchange Agreement” shall mean each Exchange Agreement, dated May 11,
2009, among the Borrower and the investors party thereto.
     “Exchange Offer” shall mean the exchange of Existing Notes for Second-Lien
Notes, cash and Equity Interests in accordance with the requirements of the
Exchange Agreements.
     “Existing Notes” shall mean the 6.50% Senior Convertible Debentures of the
Borrower, due 2028, dated as of May 16, 2008 (as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof).
     “Intercreditor Agreement” shall mean the Intercreditor Agreement executed
by the Collateral Agent, the Second-Lien Notes Collateral Agent, the Borrower
and the Guarantors substantially in the form of Exhibit P.
     “Junior Financing” shall have the meaning specified in Section 10.18.
     “Junior Financing Documentation” shall mean any documentation governing any
Junior Financing.
     “Multiple Asset Sale Proceeds” shall have the meaning specified in Section
4.03(f).
     “Multiple Asset Sale Threshold” shall have the meaning specified in Section
4.03(f).
     “Net Cash Proceeds” shall mean, with respect to any Asset Sale, the gross
cash proceeds (including any cash received by way of deferred payment pursuant
to a promissory note, receivable or otherwise, but only as and when received)
received by the Borrower or any of its Subsidiaries from such Asset Sale net of:
     (a) all out-of-pocket expenses and fees relating to such Asset Sale
(including legal, accounting and investment banking fees and sales commissions);
     (b) taxes paid or payable in connection with such Asset Sale; and

 



--------------------------------------------------------------------------------



 



     (c) amounts (i) used to repay Indebtedness that is required to be repaid or
otherwise required to be retained or identified for the benefit of a lender, or
(ii) by which any commitment for revolving indebtedness is required to be
permanently reduced, each in connection with such Asset Sale (other than
mandatory repayments under the Second-Lien Notes Documentation or repayments or
commitment reductions under this Agreement).
     “Required Insurance” shall have the meaning specified in Section 15.07.
     “Second-Lien Notes” shall mean the 8.125% Secured Convertible Debentures of
the Borrower, due 2013, dated as of May 14, 2009 (as the same may be amended,
restated, supplemented or otherwise modified from time to time pursuant to
Section 10.18), in an initial aggregate principal amount of $202,812,000 (as
such amount may be reduced from time to time pursuant to prepayments,
redemptions or repurchases permitted by Section 10.05).
     “Second-Lien Notes Collateral” shall mean each of the following assets of
the Borrower or the Grantors with respect to which a Lien is granted (or
purported to be granted) as security for the Second-Lien Obligations (as defined
in the Intercreditor Agreement) under the Second-Lien Notes Documentation (as in
effect on the Third Amendment Effective Date): (i) each of the M/V Big Blue
River, the M/V Elm River, the M/V Kings River, the M/V Trico Mystic, the M/V
Trico Moon and each Additional Collateral Vessel, all of which are owned by
Trico Assets, (ii) insurance proceeds assigned by Trico Assets pursuant to
second-lien assignments of insurance for each of the M/V Big Blue River, the M/V
Elm River, the M/V Kings River, the M/V Trico Mystic and the M/V Trico Moon,
(iii) earnings assigned by Trico Assets pursuant to second-lien assignments of
earnings for each of the M/V Big Blue River, the M/V Elm River, the M/V Kings
River, the M/V Trico Mystic and the M/V Trico Moon, (iv) charters assigned by
Trico Assets pursuant to second-lien assignments of charters for each of the M/V
Big Blue River, the M/V Elm River, the M/V Kings River, the M/V Trico Mystic and
the M/V Trico Moon, (v) the Trico Supply Intercompany Loan Documentation,
(vi) the issued and outstanding equity interests in (a) Trico Assets and Trico
Operators and (b) any other Domestic Subsidiary at any time owned, directly or
indirectly, by the Borrower which owns, directly or indirectly, interests in
Trico Assets or Trico Operators, and (vii) other than the Excluded Second-Lien
Collateral (as defined in the Intercreditor Agreement), any other assets or
property of any Credit Party with respect to which a Lien is granted (or
purported to be granted) as security for the Second-Lien Obligations (as defined
in the Intercreditor Agreement) (to the extent that such Collateral also
constitutes First-Lien Collateral (as defined in the Intercreditor Agreement)).
     “Second-Lien Notes Collateral Agent” shall mean the “Trustee” as defined in
the Second-Lien Notes Indenture and any successor thereto.
     “Second-Lien Notes Collateral Documents” shall mean the “Security
Documents” as defined in the Second-Lien Notes Indenture, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

 



--------------------------------------------------------------------------------



 



     “Second-Lien Notes Documentation” shall mean the Second-Lien Notes, the
Second-Lien Notes Collateral Documents and all other documents, instruments and
agreements executed and delivered in connection with the Second-Lien Notes,
including the Second-Lien Notes Indenture, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.
     “Second-Lien Notes Indenture” shall mean the Indenture pursuant to which
the Second-Lien Notes, dated as of May 14, 2009 have been issued.
     “Single Asset Sale Proceeds” shall have the meaning specified in Section
4.03(e).
     “Third Amendment” shall mean the Third Amendment to Credit Agreement, dated
as of May 14, 2009.
     “Third Amendment Effective Date” has the meaning provided in the Third
Amendment.
     “Trico Assets” shall mean Trico Marine Assets, Inc., a Delaware
corporation.
     “Trico Operators” shall mean Trico Marine Operators, Inc., a Louisiana
corporation.
          8. Section 4.03 of the Credit Agreement is hereby amended by deleting
Section 4.03(e) in its entirety and inserting the following new
Sections 4.03(e), (f) and (g) in lieu thereof:
     “(e) In addition to, but without duplication of Section 4.03(d) or any
other mandatory repayments or commitment reductions required pursuant to this
Section 4.03, on the day that the Borrower or any Subsidiary of the Borrower
consummates any Asset Sale resulting in gross cash proceeds to the Borrower of
$5,000,000 or more, the Total Commitment shall be reduced by an amount equal to
50% of the Net Cash Proceeds from such Asset Sale (the “Single Asset Sale
Proceeds”); provided that if a mandatory commitment reduction shall be required
to be made pursuant to both (i) Section 4.03(d) and (ii) this Section 4.03(e),
then the Total Commitment shall be reduced by an amount equal to the greater of
the amounts required to be used to reduce the Total Commitment under such
Sections.
     (f) In addition to, but without duplication of Section 4.03(d) or any other
mandatory repayments or commitment reductions pursuant to this Section 4.03, on
the day that the Borrower or any Subsidiary of the Borrower consummates two or
more Eligible Asset Sales that result in gross cash proceeds to the Borrower in
excess of $10,000,000 (the “Multiple Asset Sale Threshold”), the Total
Commitment shall be reduced by an amount equal to 50% of the Net Cash Proceeds
from such Eligible Asset Sales (the “Multiple Asset Sale Proceeds”); provided,
however, that on each anniversary of the Third Amendment Effective Date,
$5,000,000 of Multiple Asset Sale Proceeds that have been received during the
preceding 12 months shall be deducted from the cumulative total of Multiple
Asset Sale Proceeds for the purposes of determining whether the Multiple Asset
Sale Threshold is met; provided, further, that if a mandatory

 



--------------------------------------------------------------------------------



 



commitment reduction shall be required to be made pursuant to both
(i) Section 4.03(d) and (ii) this Section 4.03(f), then the Total Commitment
shall be reduced by an amount equal to the greater of the amounts required to be
used to reduce the Total Commitment under such Sections.
     (g) Each reduction to, or termination of, the Total Commitment pursuant to
this Section 4.03 shall be applied to proportionately reduce or terminate, as
the case may be, the Revolving Loan Commitment of each Lender.”
          9. Section 8 of the Credit Agreement is hereby amended by adding the
following new Section 8.26 in the appropriate sequence:
     “8.26 Status of Obligations. The Obligations constitute “First-Lien
Obligations” as defined in the Intercreditor Agreement and “Senior Permitted
Indebtedness” as defined in the Second-Lien Notes Indenture.”
          10. (i) Section 9.11(c) of the Credit Agreement is hereby amended by
inserting the text “the Intercreditor Agreement (if applicable),” immediately
preceding each instance of the text “the Guaranty” appearing twice in said
Section and (ii) Section 9.11(d) of the Credit Agreement is hereby amended by
inserting the text “the Intercreditor Agreement (if applicable),” immediately
preceding the text “the Pledge and Security Agreement” appearing in said
Section.
          11. Section 9.14(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     “(a) The Borrower will, and will cause each of its Subsidiaries to, cause
each Mortgaged Vessel to be registered under the laws and flag of Cyprus, Malta,
Norway, England, Bahamas, Vanuatu, Dominica, Mexico, the United States or any
other jurisdiction acceptable to the Required Lenders.”
          12. Section 9 of the Credit Agreement is hereby further amended by
adding the following new Sections 9.16, 9.17 and 9.18 in the appropriate
sequence
          “9.16 Additional Collateral Vessels. Each Credit Party will cause the
following to have occurred by no later than June 30, 2009 (or such later date as
may be acceptable to the Administrative Agent):
     (i) Trico Assets (or such other Domestic Subsidiary of the Borrower that
owns an Additional Collateral Vessel (as hereinafter defined)) shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry a Vessel Mortgage with respect to each of the Vessels listed on
Schedule XVIII hereto (each, an “Additional Collateral Vessel”) and the Vessel
Mortgages shall be effective to create in favor of the Collateral Agent and/or
the Lenders a legal, valid and enforceable first priority security interest in,
and lien upon, such Additional Collateral Vessels, subject only to Permitted
Liens;

 



--------------------------------------------------------------------------------



 



     (ii) each Credit Party that owns an Additional Collateral Vessel, shall
have duly authorized, executed and delivered an Assignment of Earnings, an
Assignment of Insurances and an Assignment of Charters (existing or future) for
any charter or other similar contract that has as of such date a remaining term
of twelve (12) months or greater, including any extension option, granted by the
relevant Credit Party, and shall use commercially reasonable efforts to provide
appropriate notices and consents relating thereto, together covering all of such
Credit Party’s present and future Earnings and Insurance Collateral, in each
case together with proper Financing Statements (Form UCC-1) and certified copies
of Requests for Information or Copies (Form UCC-11) as required by the Credit
Agreement;
     (iii) the Borrower will cause each Domestic Subsidiary of the Borrower
which owns any direct or indirect interest in any Domestic Subsidiary that owns
an Additional Collateral Vessel to execute and deliver a counterpart to the
Intercreditor Agreement, the Guaranty and the Pledge and Security Agreement (or,
if requested by the Administrative Agent, a joinder agreement in respect of the
Guaranty and the Pledge and Security Agreement) and, in connection therewith,
promptly execute and deliver all further instruments, and take all further
action, that the Administrative Agent may reasonably require (including, without
limitation, the provision of officers’ certificates, resolutions, good standing
certificates and opinions of counsel, in each case to the reasonable
satisfaction of the Administrative Agent, as well as appraisals and all
necessary governmental (domestic and foreign) and third party approvals and/or
consents in connection with the granting of Liens under the Credit Documents;
     (iv) to the extent that an Additional Collateral Vessel is owned by a
Domestic Subsidiary of the Borrower that is not a Credit Party (and which has
not otherwise executed and delivered the documents described above in clause
(iii)), the Borrower will cause such Domestic Subsidiary (and any Domestic
Subsidiary which directly owns the stock of such Domestic Subsidiary to the
extent not a Credit Party) to execute and deliver to the Administrative Agent a
counterpart of the Pledge and Security Agreement (including any supplemental
agreement required to give effect to such security interests purported to be
created by the Pledge and Security Agreement under applicable local law), the
Intercreditor Agreement, the Subsidiaries Guaranty, together with all related
documentation (including, without limitation, opinions of counsel, corporate
documents and proceedings and officer’s certificates) as such Domestic
Subsidiary would have been required to deliver pursuant to Section 15 had such
Additional Collateral Vessel been a Collateral Vessel on the Amendment and
Restatement Effective Date;
     (v) if requested by the Administrative Agent, the Borrower shall use
commercially reasonable efforts to cause any manager of an Additional Collateral
Vessel to deliver a subordination agreement reasonably satisfactory in form and
substance to the Administrative Agent; and
     (vi) with respect to each Additional Collateral Vessel being secured, the
Administrative Agent shall have received (w) certificates of ownership from
appropriate authorities showing (or confirmation updating previously reviewed
certificates and indicating) the registered ownership of each Additional
Collateral Vessel by Trico Assets

 



--------------------------------------------------------------------------------



 



or the relevant Guarantor, (x) the results of maritime registry searches with
respect to each Mortgaged Vessel, indicating no record liens other than Liens in
favor of the Collateral Agent and/or the Lenders and Permitted Liens, (y) class
certificates (to the extent required under the laws applicable to such
Additional Collateral Vessel) from a classification society listed on
Schedule XV to the Credit Agreement or another classification society reasonably
acceptable to the Collateral Agent, indicating that such Additional Collateral
Vessel meets the criteria specified in Section 8.24, (z) a report, in form and
scope reasonably satisfactory to the Administrative Agent, from a firm of
independent marine insurance brokers reasonably acceptable to the Administrative
Agent with respect to the insurance maintained by the Credit Parties in respect
of such Additional Collateral Vessel, together with a certificate from such
broker certifying that such insurances constitute the Required Insurance.
     Except as specifically provided above, all filings, deliveries of
instruments and other actions necessary and desirable in the reasonable opinion
of the Administrative Agent to perfect and preserve such security interests
shall have been duly effected and the Administrative Agent shall have received
evidence thereof in form and substance reasonably satisfactory to the
Administrative Agent.
     9.17 Amendments to Vessel Mortgages. Each Credit Party will cause Vessel
Mortgages in effect on the Third Amendment Effective Date to be amended pursuant
to an amendment in form and substance satisfactory to the Administrative Agent
to address various technical changes by no later than June 30, 2009 (or such
later date as may be acceptable to the Administrative Agent).
     9.18 Notice of Asset Sales. At least one (1) Business Day prior to the
consummation of any Asset Sale resulting in gross cash proceeds to the Borrower
of more than $500,000, the Borrower shall deliver to the Administrative Agent a
written notice (the “Asset Sale Notice”) which shall include (A) a reasonable
description of the Asset Sale, including, without limitation, the assets in such
Asset Sale and whether such assets include any Collateral, (B) the gross cash
proceeds of such Asset Sale, (C) the Net Cash Proceeds (including reasonable
detail with respect to the calculations related thereto), (D) whether the
proceeds of such sale will constitute Single Asset Sale Proceeds and/or Multiple
Asset Sale Proceeds (including reasonable detail with respect to the
calculations related thereto), (E) the date of the expected consummation of the
Asset Sale and (F) if the Administrative Agent is required to release any
Collateral with respect to such Asset Sale, any required release documentation
with respect to the Collateral to be executed by the Administrative Agent and
released to the Company after either (I) the Single Asset Sale Proceeds and/or
Multiple Asset Sale Proceeds, if any, from such sale have been delivered to the
Administrative Agent, (II) the Administrative Agent has received evidence
reasonably satisfactory to the Administrative Agent that such Single Asset Sale
Proceeds and/or Multiple Asset Sale Proceeds, if any, will be delivered to the
Administrative Agent directly by the purchaser of such assets in such Asset Sale
on the date of the consummation of such Asset Sale or (III) promptly following
the Administrative Agent’s receipt of the Asset Sale Notice if the Asset Sale
will not result in any Single Asset Sale Proceeds or Multiple Asset Sale
Proceeds.”

 



--------------------------------------------------------------------------------



 



          13. Section 10.01 of the Credit Agreement is hereby amended by
(i) deleting the text “and” appearing at the end of clause (xix) of said
Section, (ii) deleting the period (“.”) appearing at the end of clause (xx) of
said Section and inserting the text “; and” in lieu thereof and (iii) inserting
the following new clause (xxi) immediately following clause (xx) of said
Section:
     “(xxi) Liens on the Second-Lien Notes Collateral created pursuant to the
Second-Lien Notes Documentation and subject to the terms of the Intercreditor
Agreement.”
          14. Section 10.02 of the Credit Agreement is hereby amended by
(i) deleting the text “and” appearing at the end of clause (xi) of said Section,
(ii) deleting the period (“.”) appearing at the end of clause (xii) of said
Section and inserting the text “; and” in lieu thereof and (iii) inserting the
following new clause (xiii) immediately following clause (xii) of said Section:
     “(xiii) Trico Assets may transfer any vessel that is registered under the
laws and flag of Mexico (and any equipment or spare parts related thereto) to
any subsidiary of the Borrower that is organized in Mexico so long as the value
of the vessels so transferred shall not exceed $10,000,000 in the aggregate.”
          15. Section 10.04 of the Credit Agreement is hereby amended by
(i) deleting the text “and” appearing at the end of clause (xvii) of said
Section, (ii) deleting the period (“.”) appearing at the end of clause
(xviii) of said Section and inserting the text “; and” in lieu thereof and (iii)
inserting the following new clause (xix) immediately following clause (xviii) of
said Section:
     “(xix) Indebtedness consisting of a subordinated non-recourse guarantee
issued by the Guarantors (and any additional Subsidiary that becomes a Guarantor
after the Third Amendment Effective Date) for the benefit of the holders of
Second-Lien Notes as credit support for the Borrower’s obligations under the
Second-Lien Notes Indenture.”
          16. Section 10 of the Credit Agreement is hereby further amended by
inserting the following new Section 10.18 in the appropriate order:
     “10.18 Voluntary Prepayments, Etc. of Indebtedness. (a) The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
voluntarily prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal and interest, fees and legal expenses, as well as
mandatory prepayments, including payments due upon asset sales, shall be
permitted) (i) the Senior Notes or (ii) any other Indebtedness that is required
to be subordinated to the Obligations pursuant to the terms of the Credit
Documents (collectively, “Junior Financing”) (other than intercompany
Indebtedness) or make any payment in violation of any subordination terms of any
Second-Lien Documentation or other Junior Financing Documentation, except, so
long as no Default shall have occurred and be continuing or would result
therefrom, the conversion and exchange of the Existing Notes for Second-Lien
Notes and Capital Stock

 



--------------------------------------------------------------------------------



 



pursuant to the Exchange Offer; provided that, in any event, all Existing Notes
so exchanged shall be promptly and permanently cancelled by the Borrower.
     (b) The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, amend, modify or change any term or condition of any
documentation related to the Senior Notes, including, but not limited to the
Second-Lien Notes Documentation, except as expressly provided in Section 5.3 of
the Intercreditor Agreement, or any other Junior Financing Documentation.”
          17. Section 11.07 of the Credit Agreement is hereby amended by
inserting the text “to the extent required by the Security Documents and the
Intercreditor Agreement” immediately after the text “third Persons” appearing in
said Section.
          18. Section 11 of the Credit Agreement is hereby further amended by
inserting the following new Section 11.13 in the appropriate order.
     “Section 11.13 Second-Lien Notes Documentation. (i) Any of the Obligations
of the Credit Parties under the Credit Documents for any reason shall cease to
be “Senior Permitted Indebtedness” under, and as defined in the Second-Lien
Notes Indenture or (ii) the Liens created by the Second-Lien Notes Collateral
Documents shall cease, for any reason, to be second in priority to the Liens of
the Collateral Agent on behalf of the Secured Creditors securing the Obligations
in accordance with the terms of the Intercreditor Agreement.”
          19. Section 14 of the Credit Agreement is hereby amended by inserting
the following new Section 14.18 in the appropriate sequence:
          “14.18. OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT;
ETC. (i) EACH SECURED PARTY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS
SHALL BE CREATED ON THE SECOND-LIEN NOTES COLLATERAL PURSUANT TO THE SECOND-LIEN
NOTES DOCUMENTATION, WHICH LIENS SHALL BE REQUIRED TO BE SECOND IN PRIORITY TO
THE LIENS CREATED PURSUANT TO THE CREDIT DOCUMENTS IN ACCORDANCE WITH THE TERMS
OF THE INTERCREDITOR AGREEMENT. THE INTERCREDITOR AGREEMENT ALSO HAS OTHER
PROVISIONS WHICH ARE BINDING UPON THE LENDERS AND THE HEDGING CREDITORS (AS
DEFINED IN THE INTERCREDITOR AGREEMENT). PURSUANT TO THE EXPRESS TERMS OF
SECTION 8.1 OF THE INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY OF THE CREDIT DOCUMENTS, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
     (ii) EACH SECURED CREDITOR AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT TO
ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF EACH SECURED CREDITOR, AND
TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE)
BY

 



--------------------------------------------------------------------------------



 



IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.
     (iii) THE PROVISIONS OF THIS SECTION 14.18 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH SECURED CREDITOR IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
(AND NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO ANY SECURED CREDITOR AS
TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT.”
          20. The Credit Agreement is hereby further amended by adding Exhibit P
to the Credit Agreement in the form of Exhibit P attached hereto.
          21. The Credit Agreement is hereby further amended by adding
Schedule XVIII to the Credit Agreement in the form of Schedule XVIII attached
hereto.
II. Miscellaneous Provisions.
          1. In order to induce the Lenders to enter into this Third Amendment,
the Borrower hereby represents and warrants that (i) no Default or Event of
Default exists as of the Third Amendment Effective Date (as defined herein)
before or after giving effect to this Third Amendment and (ii) all of the
representations and warranties contained in the Credit Agreement or the other
Credit Documents are true and correct in all material respects on the Third
Amendment Effective Date both before and after giving effect to this Third
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Third Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).
          2. The Credit Agreement is modified only by the express provisions of
this Third Amendment and this Third Amendment shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document except as specifically set forth herein.
          3. This Third Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
          4. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



          5. This Third Amendment shall become effective on the date (the “Third
Amendment Effective Date”) when (i) the Borrower, each other Credit Party and
the Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036; Attention: May Yip (facsimile number:
212-354-8113 / email: myip@whitecase.com), (ii) the Exchange Offer shall have
been consummated in accordance with the terms of the Exchange Agreements,
without giving effect to any amendment, modification or waiver thereof which is
materially adverse to the Lenders without the prior consent of the
Administrative Agent and (iii) the Borrower shall have delivered to the
Administrative Agent a copy of each of the Second-Lien Notes Documentation and
the Exchange Agreements, together with all modifications, amendments and waivers
thereto through and including the Third Amendment Effective Date, certified as
true and correct by the chairman of the board, the chief executive officer, the
president or any vice president of the Borrower.
          6. From and after the Third Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement, as modified
hereby.
***

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Third Amendment as of the date
first above written.

            TRICO MARINE SERVICES, INC.
      By:   /s/ Geoff A. Jones         Name:   Geoff A. Jones        Title:  
Vice President and
Chief Financial Officer        TRICO MARINE ASSETS INC.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Vice President and Corporate Secretary        TRICO MARINE OPERATORS, INC.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Vice President and Corporate Secretary     

signature page to Third Amendment Trico $50MM Credit Agreement

 



--------------------------------------------------------------------------------



 



            NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
Individually and as Administrative Agent and Lead
Arranger
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President              By:   /s/ Martin Kahm         Name:   Martin
Kahm        Title:   Vice President     

signature page to Third Amendment Trico $50MM Credit Agreement

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG TRICO MARINE SERVICES, INC., TRICO MARINE
ASSETS INC., TRICO MARINE OPERATORS, INC., VARIOUS FINANCIAL INSTITUTIONS AND
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President              By:   /s/ Martin Kahm         Name:   Martin
Kahm        Title:   Vice President     

signature page to Third Amendment Trico $50MM Credit Agreement

 



--------------------------------------------------------------------------------



 



ANNEX I
Additional Collateral Vessels

      Name of Vessel   Jurisdiction of Flag
 
   
TRUCKEE RIVER
  Dominica
 
   
CHARLES RIVER
  U.S.
 
   
POWDER RIVER
  U.S.
 
   
ROE RIVER
  Dominica
 
   
STONES RIVER
  U.S.
 
   
BUFFALO RIVER
  U.S.
 
   
ELKHORN RIVER
  U.S.
 
   
WOLF RIVER
  U.S.
 
   
SOUTHERN RIVER
  U.S.
 
   
PECOS RIVER
  Dominica
 
   
SUWANNEE RIVER
  Dominica
 
   
RUBY RIVER
  U.S.
 
   
CANE RIVER
  U.S.
 
   
RAIN RIVER
  U.S.
 
   
MIAMI RIVER
  U.S.
 
   
SAVANNAH RIVER
  U.S.
 
   
PALMA RIVER
  Mexico
 
   
OAK RIVER
  Dominica
 
   
TRINITY RIVER
  Dominica

 